Honorable G. G. Roane                       Opinion No. O-4464
County Attorney
Fort Bend County                            Re:    Construction  of Subsec,tion (e),
Richmond.   Texas                                 Section 1, of Article  6687b; Sub-
                                                  section (c), Section 1, of Article
                                                  911a. and Section 5 of Article
                                                  911a, Vernon’s   Texas Civil Sbt-
Dear    Sir:                                      UteS

               ‘We acknowledge receipt       of your request      for an opinion    of this
department      upon the following facts:

              .“There are ten men living here in this County who
        are working at Freeport.   and for their mutual saving, they
        have bought a large sedan and are operating this car be-
        tween Rosenberg    and Freeport.   They own this car and on
        account of the shortage of rubber they will be able to get
        tires and go to and from their work at Freeport.    They do
        not carr’y any other persons and are not operating a bus.
        but as above indicated these ton men have gone together
        and are operating the one car,.

               ‘This morning one of the patrolman asked me whether
        or not these men were operating a bus and I told him that in
        my opinion they were not, but that I would write for an opfn-
        ion from your Department.    I would appreciate you advising
        me right away.”

            While your request does not so state, we infer therefrom   that
you have reference   to whether or not these men are operating a ‘motor
bus” as contemplated    by the statutes above referred to.

               Subsection   (e), Section    5. Article   6687b.   supra.   reads   as fol-
lows:

                “(e) ‘Motor Bus.’ Every vehicle, except those operat-
        ed by muscular     power or exclusively    on stationary rails or
        tracks. which is used in transporting      persons between or
        through two or more incorporated       cities and towns for corn-
        pensation (or hire), whether operated over fixed routes or
        otherwise;   except such of said vehicles as are operated ex-
        clusively   withii the limits of incorporated    cities and towns
        and suburban additions thereto.”
Hon. G. G. Roane,          Page 2 (O-4464)



                 Subsection    (c). Section   1 of Article    911a.    reads   in part as
follows:

                “The term ‘motor bus company’ when used in this
         act * * * means every corporation      or person as herein
         defined * * * owning, controlling,   operating or managing
         any motor propelled passenger      vehicle, not usually operat-
         ed’on or over rails, and engaged in the business of trans-
         porting persons for compensation      or hire over the public
         hzghways withm the Stat     fT            h ther operating over
         fixed routes or fixed sc~eodule’s”“o~‘o”neise     * * *.” (under-
         scoring ours)

                 Section    5 of Article   911a provides      as follows:

               ~“No motor-bus    company shall hereafter regularly
         operate for the transportation    of persons as passengers
         for compensation    or hire over the public highways of this
         state without first having obtained from the commission
         under the pr-ovisions of this Act * 8 * a certificate  or per-
         mit declaring that the public convenience    and necessity  re-
         quire such operation.    * * * .”

              While your request does not so state, we assume therefrom
that no person is operating the motor vehicle in question for compensa-
tion or hire.  In order for the vehicle to come within the provisions   of
the above quoted statutes, it is necessary   that the operation be for com-
pensation or hire.

                You are, therefore,   advised that the vehicle in question is not
a motor     bus within the provisions   of the Articles of above reference.

               We have had before us a similar question in our opinion No.
O-4317     and are attaching hereto a copy of that opinion.

                 Trusting     that the foregoing    fully answers      your inquiry,   we are

APPROVED          MAR      13. 1942            Yours      very truly

/s/ Grover Sellers                             ATTORNEY         GENERAL        OF TEXAS
FIRST ASSISTANT
ATTORNEY    GENERAL                            By   /s/    Richard H. Cocke
                                                               Richard H. Cocke
                                                                       Assistant

RHC:ej     /cm
Encl.                                         APPROVED
                                               Opinion
                                              Committee
                                              By /s/  BWB
                                                ?7halrman